Fourth Court of Appeals
                               San Antonio, Texas
                                     January 7, 2022

                                  No. 04-21-00495-CV

                IN THE INTEREST OF J.O.L. AND I.C.L., CHILDREN

              From the 365th Judicial District Court, Maverick County, Texas
                         Trial Court No. 12-06-27527-MCVAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                     ORDER

        Patricia Salinas’ Notification of Late Reporter’s Record is hereby NOTED. The
reporter’s record is due on January 10, 2022.




                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2022.



                                                ___________________________________
                                                Michael A. Cruz,
                                                Clerk of Court